Citation Nr: 0720108	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-40 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left wrist 
condition. 

2.  Entitlement to service connection for low back condition. 

3.  Entitlement to service connection for right hip 
condition. 

4.  Entitlement to service connection for left hip condition. 

5.  Entitlement to service connection for right knee 
condition.  

6.  Entitlement to service connection for left knee 
condition.  

7.  Entitlement to service connection for status post right 
ankle sprain. 

8.  Entitlement to service connection for blurred vision.  

9.  Entitlement to service connection for bilateral hearing 
loss.  

10.  Entitlement to service connection for status post 
gastroenteritis (claimed as chest pain, cough, and stomach 
symptoms).  

11.  Entitlement to service connection for urinary tract 
infection (claimed as kidney condition).  

12.  Entitlement to service connection for cysts, head.  

13.  Entitlement to service connection for musculoskeletal 
and tension headaches. 

14.  Entitlement to service connection for dental trauma.  

15.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2000 to 
March 2004.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  On the record at the September 27, 2006, hearing before 
the undersigned Board member, prior to the promulgation of a 
decision on appeal, the Board received notification from the 
veteran requesting withdrawal of his appeal of fourteen 
issues of entitlement to service connection for:  left wrist 
condition; low back condition; right hip condition; left hip 
condition; right knee condition; left knee condition; status 
post right ankle sprain; blurred vision; bilateral hearing 
loss; status post gastroenteritis (claimed as chest pain, 
cough, and stomach symptoms); urinary tract infection 
(claimed as kidney condition); cysts, head; musculoskeletal 
and tension headaches; and dental trauma.  

2.  The veteran currently has tinnitus.  

3.  The veteran states that the humming and buzzing in his 
ears began in 2001, during service, and has gotten worse 
since then.  

4.  The veteran's tinnitus was not incurred during service, 
nor can it be presumed to have been incurred during service.  

5.  The veteran's current tinnitus is not related to his 
military service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of the 
substantive appeal on the issues of entitlement to service 
connection for left wrist condition; low back condition; 
right hip condition; left hip condition; right knee 
condition; left knee condition; status post right ankle 
sprain; blurred vision; bilateral hearing loss; status post 
gastroenteritis (claimed as chest pain, cough, and stomach 
symptoms); urinary tract infection (claimed as kidney 
condition); cysts, head; musculoskeletal and tension 
headaches; and dental trauma, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.87, Diagnostic 
Code 6260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of Fourteen Service Connection Issues

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also  
38 C.F.R. § 20.202 (the Board may dismiss any appeal which 
fails to allege specific error or fact of law in the 
determinations being appealed).  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  
Such withdrawal may be made by the appellant or by his or her 
authorized representative and if done on the record at a 
hearing, it need not be in writing.  38 C.F.R. § 20.204(a).  

At the September 2006 hearing before the Board, the appellant 
submitted a written request to withdraw his appeal of 
fourteen issues of entitlement to service connection for left 
wrist condition; low back condition; right hip condition; 
left hip condition; right knee condition; left knee 
condition; status post right ankle sprain; blurred vision; 
bilateral hearing loss; status post gastroenteritis (claimed 
as chest pain, cough, and stomach symptoms); urinary tract 
infection (claimed as kidney condition); cysts, head; 
musculoskeletal and tension headaches; and dental trauma.  
See also Transcript at p. 2.  Hence, there remain no 
allegations of error of fact or law for appellate 
consideration in the appeal of those issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
those fourteen issues and they are dismissed.


Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection, three requirements must be met: (1) the 
existence of a current disability; (2) an injury or disease 
was incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).   
If any of these requirements is not met, service connection 
can not be granted.  Here, only the first requirement has 
been established on this record, so service connection must 
be denied. 

The veteran has a current disability of tinnitus.  In the 
diagnostic summary portion of the March 2005 compensation and 
pension (C&P) examination report, the audiologist did not 
list tinnitus as a diagnosis.  Yet, in providing a medical 
opinion as to the source of the veteran's disability, the 
examiner refers to whether "his tinnitus" is related to 
military service.  The record thus establishes that the 
veteran has a current disability of tinnitus and the first 
requirement for service connection is met.  

As for the second requirement for service connection, there 
is conflicting evidence concerning whether the veteran 
incurred tinnitus during service.  Certain chronic diseases 
are entitled to a rebuttable presumption of inservice 
incurrence if manifest within a specified period after 
discharge from active service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Since tinnitus is considered to be an 
organic disease of the nervous system, the law presumes 
(provided there is no competent evidence to rebut the 
presumption) that tinnitus was incurred during service if it 
is manifest to a compensable degree within one year following 
discharge.  38 C.F.R. § 3.307, 3.309.  

The veteran filed his claim in February 2005, which was 11 
months after his discharge from service.  In that claim, the 
veteran asserted that he had tinnitus and the C&P examination 
conducted the following month confirmed the existence of 
tinnitus.  Diagnostic Code 6260, which governs the rating 
criteria for tinnitus, provides that a compensable rating of 
10 percent is available for the existence of recurrent 
tinnitus.  38 C.F.R. § 4.87.  Thus, the record establishes a 
rebuttable presumption that tinnitus was incurred during 
service.  

But there is a plethora of competent evidence that rebuts the 
presumption of 38 C.F.R. §§ 3.307 and 3.309.  First, there is 
no evidence in the veteran's service medical records that he 
complained of, or was treated for, tinnitus during service.  
His service medical records show that twice he reported to an 
audiologist for hearing tests in a hearing conservation 
program, but despite the opportunity to report ringing in his 
ears at that time, those reports are silent as to tinnitus.  
The veteran asserts that he never complained during service 
because they were encouraged not to do so.  But he actively 
sought medical care for other conditions, such as acne, 
allergic rhinitis, wrist ganglion, papular lesion, upper 
respiratory infection, bumps on his scalp area, and lumps on 
his back.  The lack of documentation of tinnitus during 
service constitutes negative evidence against the presumption 
that he incurred tinnitus during service.  

Second, there is competent evidence in the veteran's service 
medical records that he did not have tinnitus during service.  
In a February 2001 Interim Examination form, to the question 
whether he had any loss or change in hearing, the veteran 
marked "no."  In the June 2002 Post-Deployment Healthcare 
questionnaire asking whether he had any symptoms now or 
developed them anytime during the deployment, the veteran 
marked "no" to the symptom "ringing of the ears."  The 
veteran signed a statement in November 2003, before his 
separation examination, that notified him that if he had a 
defect that interfered with the performance of his military 
duties, he should advise the examiner and that such defects 
while not disqualifying him from military service, may 
entitle him to certain benefits from VA.  In his 
November 2003 Medical Assessment form for separating service 
members, the veteran was to list conditions that limit his 
ability to work in his primary military specialty.  He listed 
many other conditions, but he did not list tinnitus or 
ringing in his ears.  At the November 2003 audiology 
separation examination, the examiner noted that the veteran 
did not claim tinnitus.  This evidence shows that tinnitus 
was not incurred during service. 
The veteran has several excuses why he did not report his 
claimed tinnitus during service at these opportunities to do 
so.  First, he claims to have a learning disability that 
makes it difficult to read and understand forms properly.  To 
support this assertion, he produced a school report from 1989 
(when he was in the fifth grade) that concluded that he had a 
learning disability.  But that report did not contain any 
assessment that the veteran had difficulty in understanding 
and filling in forms.  Rather, it concluded that the veteran 
had a short attention span and his reading achievement levels 
were below expected levels (because his 
intelligence/cognitive scores were high).  It was recommended 
that he be evaluated medically for hyperactivity and/or 
attention deficit disorder.  No evidence of that evaluation 
was submitted.  Thus, that school report does not establish 
that the veteran is unable to understand and fill out forms 
correctly.  

To the contrary, the claim that the veteran was unable to 
fill out forms effectively was belied by the many forms the 
veteran filled out competently during active military 
service.  In the June 2003 Post-Deployment questionnaire that 
the veteran says he was particularly unable to understand, of 
the 21 symptoms listed on that form, he marked "yes" to 14 
of them.  Since the ones that were marked "yes" relate to 
the other disability claims that he filed with VA, it does 
not appear that he "just [went] through and mark[ed] 
stuff," as he claimed in his July 2006 statement.  Likewise, 
in the November 2003 Medical Assessment form, he was able to 
list 16 conditions that limited his ability to work in his 
primary military specialty.  Although he listed hearing loss, 
he did not include in that list that he had a ringing in his 
ears.  As a result of that form, he was questioned by an 
examiner about his hearing loss.  That examiner did not note 
any issues of tinnitus before sending him to an audiology 
examination.  Accordingly, the inservice evidence does not 
support the claim that he incurred tinnitus during service.  

Finally, there is post-service evidence that does not support 
the veteran's claim that he incurred tinnitus during service 
and that it has been getting worse since then.  At the March 
2005 C&P examination, he stated that he had first noticed the 
tinnitus two years before and at the time of the exam heard a 
constant, mild, bilateral humming.  Yet, one month earlier, 
at his physical examination by his primary care physician, 
the veteran did not mention tinnitus to that health care 
provider.  
Indeed, the first mention of tinnitus appears to be after his 
service officer told him what it was.  The veteran filed a 
claim for tinnitus and thereafter, the veteran asserted that 
since 2001, he had been experiencing a constant, mild, 
humming in both his ears that was getting worse.  In response 
to the C&P examiner's comment that he had not claimed 
tinnitus at his earlier November 2003 C&P audiology exam, the 
veteran asserted that he had confused the term "tinnitus" 
with "tendonitis" so that he could not answer affirmatively 
when asked about his tinnitus.  But this excuse does not 
explain why he could not mention the constant humming in his 
ears either during service or after service, especially at 
the times of his audiology examinations.  

The veteran's many excuses are just not consistent with the 
documentation in the record.  The Board finds that his claim 
about having incurred tinnitus during service lacks 
credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (the credibility of a witness can be impeached on the 
basis of interest, bias, inconsistent statements, or bad 
character).  Credibility is not necessarily confined to the 
narrow concept of truthfulness; it apprehends the over-all 
evaluation of testimony in light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence.  Indiana Metal Products v. 
NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971).  

Given the lack of documentation in the veteran's inservice 
medical records despite many opportunities to raise the issue 
of tinnitus, the denial of ringing of the ears on a report 
that noted 14 other conditions the veteran was able to raise, 
and the lack of credibility in the veteran's statements, the 
evidence in the record is sufficient to rebut the legal 
presumption that the veteran incurred tinnitus during 
service.  38 C.F.R. § 3.307(d).  Thus, without sufficient 
evidence to show that tinnitus was incurred during service, 
the second requirement for service connection has not been 
met.  

In any event, there is no medical evidence connecting the 
veteran's current tinnitus with any disease, injury, or event 
during service, so the third requirement for service 
connection also is not met on this record.  To be sure, there 
is evidence that the veteran was exposed to loud noise during 
service.  But the only medical professional to address the 
nexus issue determined that the veteran's tinnitus is not 
related to service.  In November 2003, the C&P audiologist 
reviewed the veteran's service medical records and prior 
audiology examinations.  He conducted an examination where 
the veteran's hearing was found to be within normal limits.  
The audiologist opined that the veteran's tinnitus is not 
related to his military service.  

The veteran offers no medical evidence to the contrary.  He, 
himself, relates his tinnitus to his military service.  But 
as a layperson, he is not competent to provide medical 
evidence on the etiology of his tinnitus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).   

The reasonable doubt doctrine does not apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But when, as here, the evidence against the claim 
is much greater than that in favor, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).   Since 
the record does not establish either the second or third 
requirements for service connection, the veteran's claim must 
be denied.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's February 2005 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the April 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and invited the veteran to send VA whatever evidence 
he had in his possession pertaining to his claim.  

The February 2005 letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete notice to the veteran raises a presumption 
of prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, No. 06-7001, 2007 WL 1427720 
(Fed. Cir. May 16, 2007).   The veteran was not prejudiced by 
the failure to provide notice that complies with Dingess v. 
Nicholson.  Since service connection was denied, any issues 
about implementation of an award for service connection have 
been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his medical treatment records from VA medical 
facilities, conducting an audiological examination, and by 
providing the veteran with the opportunity to present sworn 
testimony at a hearing before the Board.  


ORDER

The appeal of entitlement for service connection for left 
wrist condition; low back condition; right hip condition; 
left hip condition; right knee condition; left knee 
condition; status post right ankle sprain; blurred vision; 
bilateral hearing loss; status post gastroenteritis (claimed 
as chest pain, cough, and stomach symptoms); urinary tract 
infection (claimed as kidney condition); cysts, head; 
musculoskeletal and tension headaches; and dental trauma is 
dismissed.  

Service connection for tinnitus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


